             Case 2:20-cv-00723-JHE Document 31 Filed 02/09/21 Page 1 of 8                                  FILED
                                                                                                   2021 Feb-09 PM 01:21
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 CHRISTOPHER L. GILES,                              )
                                                    )
            Plaintiff,                              )
                                                    )
 v.                                                 )    Case No.: 2:20-cv-00723-JHE
                                                    )
 ALABAMA GOODWILL INDUSTRIES,                       )
                                                    )
            Defendant.                              )

                           MEMORANDUM OPINION AND ORDER1

        On November 17, 2020, Defendant Alabama Goodwill Industries (“Goodwill”) moved to

dismiss the amended complaint in this employment discrimination action, (doc. 21). (Doc. 23).

Plaintiff Christopher L. Giles (“Giles”) has filed a response in opposition, (doc. 25), and Goodwill

has filed a reply, (doc. 26).2 For the reasons stated more fully below, the motion to dismiss is

GRANTED IN PART and DENIED IN PART.3

                                            Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a complaint fails to state

a claim upon which relief can be granted. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and internal quotation marks omitted).




        1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 14).
       2
         Goodwill’s reply is simply a carbon copy of portions of its motion to dismiss. As such,
the undersigned references only the motion to dismiss.
       3
         Because this memorandum opinion fully disposes of the motion to dismiss, Defendant’s
motion for hearing, (doc. 30), is DENIED.
             Case 2:20-cv-00723-JHE Document 31 Filed 02/09/21 Page 2 of 8




A complaint states a facially plausible claim for relief “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citation omitted). The complaint must establish “more than a sheer possibility that

a defendant has acted unlawfully.” Id.; accord Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)

(“Factual allegations must be enough to raise a right to relief above the speculative level.”).

Ultimately, this inquiry is a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Iqbal, 556 U.S. at 679.

           To that end, under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing the pleader is entitled to relief.” “[T]he pleading

standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555). Mere “labels and conclusions” or “a formulaic recitation of

the elements of a cause of action” are insufficient. Iqbal, 556 U.S. at 678. (citations and internal

quotation marks omitted). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’” Id. (citing Twombly, 550 U.S. at 557). Further, “[i]n alleging

fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake.” FED. R. CIV. P. 9(b). “[A] plaintiff must plead facts as to time, place, and substance of

the defendant's alleged fraud, specifically the details of the defendants' allegedly fraudulent acts,

when they occurred, and who engaged in them.” U.S. ex rel. Clausen v. Lab. Corp. of Am., Inc.,

290 F.3d 1301, 1310 (11th Cir. 2002) (internal quotation marks omitted). “Malice, intent,

knowledge, and other conditions of a person's mind may be alleged generally.” FED. R. CIV.

P. 9(b).



                                                      2
          Case 2:20-cv-00723-JHE Document 31 Filed 02/09/21 Page 3 of 8




       The court accepts all factual allegations as true on a motion to dismiss under Rule

12(b)(6). See, e.g., Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000).

However, legal conclusions unsupported by factual allegations are not entitled to that assumption

of truth. Iqbal, 556 U.S. at 678.

                                            Background

           A. Factual Background

       Giles, a black man over sixty years old, worked for Goodwill, a nonprofit organization,

from November 16, 2015, until December 2, 2019. (Doc. 21 at ¶¶ 7, 15, 39). He was originally

hired as a Child Placement Specialist working with special needs children. (Id. at ¶ 8). In June

2019, Giles was promoted to Director of Mission Services. (Id. at ¶ 9). His responsibilities in that

role included developing programs and attending functions to promote Goodwill, which relies

extensively on donations. (Id. at ¶¶ 11, 15).

       Giles’ supervisor was Angela Preston (“Preston”), a young black woman. (Id. at ¶ 22).

Although Giles had some disagreements with Preston, Giles was promoted and given a raise. (Id.).

However, Preston treated Giles negatively. (Id. at ¶ 30). Preston would not allow Giles to speak

in meetings with younger individuals and made false allegations to management concerning Giles.

(Id. at ¶ 31). Preston made several references to Giles’ speed, attributing his slowness to his age.

(Id. at ¶ 32). Preston sided with female employees and third parties who worked with Goodwill

over Giles. (Id. at ¶ 41-42). This culminated in Giles receiving a negative evaluation, later

changed by Preston. (Id. at ¶ 43).

       In October 2019, Goodwill hired Amanda Ford (“Ford”), a young white woman, who

replaced Preston as Giles’ supervisor. (Id. at ¶ 14). Ford also supervised Sam Holmes (“Holmes,”

a younger white man), and Jonise Gates (“Gates,” a black woman). (Id. at ¶¶ 10, 15). Shortly

                                                     3
          Case 2:20-cv-00723-JHE Document 31 Filed 02/09/21 Page 4 of 8




after Ford took over, Gates was terminated. (Id. at ¶ 18). Holmes’ performance was inadequate,

including language violations, falling asleep on the job, and leaving a child at the agency. (Id. at

¶¶ 23-24). However, Holmes was not disciplined, either by Preston or Ford. (Id. at ¶ 24-25).

       Ford began to assign Giles projects and tasks that interfered with his other responsibilities.

(Id. at ¶ 17-21). Ford constantly questioned Giles regarding his ability to perform his job. (Id. at

¶¶ 34-36). Holmes worked with Giles on one project, but his failures regarding the project were

not addressed by management, and Ford never questioned Holmes’ ability to perform his job even

though Holmes did not complete projects assigned to him. (Id. at ¶ 28, 37). Giles never witnessed

any derogatory behavior by Ford towards women. (Id. at ¶ 47).

       On the date before Giles’ termination, there was a “heated discussion” regarding a project.

(Id. at ¶ 48). Giles went to Holmes’ office to talk with him. (Id.). Ford saw Giles at Holmes’

office, approached Giles, and escalated the previous discussion. (Id. at ¶ 49). Following that

discussion, Ford terminated Giles. (Id. at ¶ 50).

             B. Procedural History

       Giles, initially proceeding pro se, filed his complaint on May 21, 2020. (Doc. 1). Goodwill

responded with a motion to dismiss. (Doc. 9). Giles then retained counsel and filed an amended

complaint, (doc. 21). Goodwill responded by refiling, nearly verbatim, its motion to dismiss.

(Doc. 23).




                                                     4
           Case 2:20-cv-00723-JHE Document 31 Filed 02/09/21 Page 5 of 8




                                               Discussion

       Giles’ amended complaint alleges discrimination based on age, race, and sex. (See doc.

21). Goodwill’s motion to dismiss attacks the amended complaint on two essential grounds: falsity

and lack of specificity.4 (See doc. 23).

       Goodwill states that the amended complaint “is false on its face. To wit: Plaintiff was in a

protected class when he was hired and was terminated for just cause by a minority female after

working under a minority female supervisor, who also noted his on-going troublesome, disruptive,

and abusive behavior.” (Doc. 23 at 3). Goodwill cannot secure dismissal by its counsel’s

assertions that the court should believe its explanation for its actions over Giles’ explanation,

because the court cannot do that.5 Whether the allegations in the complaint are accurate or not, as

stated above, the court accepts all factual allegations as true in reviewing a Rule 12(b)(6) motion

to dismiss. See Grossman, 225 F.3d at 123. Neither the complaint’s allegedly false explanation

for Giles’ firing nor counsel’s stated justification for the firing provide a basis to dismiss the

complaint under Rule 12(b)(6).

       For the most part, Goodwill’s motion also fails as to the complaint’s specificity. 6 As to

age discrimination, the Age Discrimination in Employment Act (“ADEA”) prohibits employers




       4
          As noted above, Goodwill’s motion to dismiss the amended complaint is virtually
identical to its motion to dismiss the original complaint, even though “[a]n amended complaint
supersedes an original complaint.” Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342,
1345 (11th Cir. 1999) (citation omitted).
        5
          Giles states he can produce evidence to support that a white female supervisor terminated
his employment, (doc. 25 at 2), but that is not a burden he shoulders at this stage of the litigation.
        6
          Notably, at the pleading stage, Giles is not required to meet the evidentiary standard
required to prevail at summary judgment. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515,
122 S.Ct. 992, 999 (2002) (“[A]n employment discrimination plaintiff need not plead a prima facie
case of discrimination . . . to survive [a] motion to dismiss.”); Davis v. Coca–Cola Bottling Co.
Consol., 516 F.3d 955, 974 (11th Cir. 2008) (Title VII complaint not required to make out
                                                      5
          Case 2:20-cv-00723-JHE Document 31 Filed 02/09/21 Page 6 of 8




from firing employees who are forty years or older because of their age. 29 U.S.C. § 623(a)(1);

Sims v. MVM, Inc., 704 F.3d 1327, 1331–32 (11th Cir. 2013). Similarly, Title VII makes it

unlawful for an employer “to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race . . . [or] sex . . . .”

42 U.S.C. § 2000e-2(a). To survive a motion to dismiss, an employment plaintiff proceeding under

any theory who alleges disparate treatment “must provide ‘enough factual matter (taken as true)

to suggest’ intentional . . . discrimination” by the defendant in question. Davis v. Coca-Cola

Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir. 2008) (quoting Twombly, 550 U.S. at 556).

        While the complaint could certainly benefit from more detail, taking all inferences

favorably to Giles, Giles alleges he was treated worse than a comparator young white employee,

Holmes, who committed multiple infractions without being disciplined, while Giles was fired.

Contrary to Goodwill’s argument, this alleges a “sufficiently severe and pervasive” action. To

qualify as disparate treatment, an adverse employment action must “impact the ‘terms, conditions,

or privileges’ of the plaintiff’s job in a real and demonstrable way.” Davis v. Town of Lake Park,

245 F.3d 1232, 1239 (11th Cir. 2001), overruled on other grounds by Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53 (2006).            Giles is complaining about his firing, which is

unquestionably an adverse employment action. Furthermore, it is immaterial that Giles “was hired

when he was in a protected class,” which Goodwill argues supports dismissal, (doc. 23 at 3).

Goodwill cites no authority that would support this, and it defies common sense that an employer




McDonnell Douglas prima facie case); Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1270–
71 (11th Cir. 2004) (“McDonnell Douglas [is] an evidentiary rather than a pleading standard . . .
 pleading a McDonnell Douglas prima facie case [is] not necessary to survive a motion to dismiss”)
(emphasis in original).
                                                   6
            Case 2:20-cv-00723-JHE Document 31 Filed 02/09/21 Page 7 of 8




could insulate itself from a charge of discriminatory firing simply because it hired the employee

in the first place.

        However, Giles’ claims of sex discrimination lack any factual support in the amended

complaint. The only relevant facts in Giles’ sex discrimination count are that Preston “constantly

sid[ed] with female employees and third-party individuals who worked with Goodwill,” (doc. 21

at ¶ 41), prohibited Giles from “voic[ing] his opinion as opposed to females and . . . made it clear

in any dispute with females Giles was wrong,” (id. at ¶ 42), and gave “Giles a negative evaluation

that [she] later changed,” (id. at ¶ 43). Although the amended complaint indicates “harassing and

unfair treatment” after Ford became Giles’ supervisor, (id. at ¶ 44), it never connects this to Giles’

sex in any way.       Nothing Giles alleges Preston did—“siding with female employees” in

undescribed incidents and issuing later-retracted discipline—rises to the level of an actionable

adverse employment action. Nor does Giles’ allegation he never witnessed Ford behave in a

derogatory manner towards women support that Ford’s actions towards him had anything to do

with his sex. Although Giles’ response to the motion to dismiss states the amended complaint

“clearly outlines specific incidents of . . . gender . . . discrimination including Plaintiff’s

termination,” (doc. 25 at 2), he does not actually point to any specifics in the amended complaint

that would bear this out. Instead, Giles’ only comparator for his termination is Holmes, who is the

same sex as Giles and thus within his protected class for sex discrimination purposes.7 Lewis v.

City of Union City, Georgia, 918 F.3d 1213, 1221 (11th Cir. 2019). Accordingly, Giles’ sex

discrimination claim is due to be dismissed. To the extent he wishes to pursue it further, Giles




        7
         Arguably, Giles points to Gates as a comparator, but she was fired (for unspecified
reasons) and thus apparently treated no worse than Giles.
                                                   7
           Case 2:20-cv-00723-JHE Document 31 Filed 02/09/21 Page 8 of 8




may move for leave to amend his complaint to provide factual support for his sex discrimination

claim.

                                           Conclusion

         For the reasons stated above, Goodwill’s motion to dismiss, (doc. 23), is GRANTED IN

PART and DENIED IN PART. Specifically, the motion is GRANTED as to Giles’ sex

discrimination claim, and DENIED as to all other relief. Giles may move for leave to amend his

complaint by February 23, 2021. If he does not, Goodwill’s answer to the first amended

complaint is due by March 2, 2021.

         DONE this 9th day of February, 2021.



                                            _______________________________
                                            JOHN H. ENGLAND, III
                                            UNITED STATES MAGISTRATE JUDGE




                                                  8
